        Case 2:07-cr-20168-JWL Document 1902 Filed 05/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                               Case No. 07-20168-22-JWL


Keith McDaniel,

                     Defendant.

                                  MEMORANDUM & ORDER

       This matter is presently before the court on defendant Keith McDaniel’s motion for

appointment of counsel (doc. 1901) to assist him in filing a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). The motion is denied. There is no constitutional right to counsel

beyond the direct appeal of a conviction. Swazo v. Wyo. Dep’t of Corrs., 23 F.3d 332, 333 (10th

Cir. 1994); Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Nonetheless, if Mr. McDaniel files

a motion for compassionate release and that motion reflects that Mr. McDaniel may be entitled to

relief, the court will consider a request for the appointment of counsel at that point.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. McDaniel’s motion for

appointment of counsel (doc. 1901) is denied.



       IT IS SO ORDERED.



       Dated this 15th day of May, 2020, at Kansas City, Kansas.
Case 2:07-cr-20168-JWL Document 1902 Filed 05/15/20 Page 2 of 2




                                  s/ John W. Lungstrum
                                  John W. Lungstrum
                                  United States District Judge




                                 2
